Citation Nr: 0110355	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00 11-867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  What evaluation is warranted for undiagnosed illness 
manifested by fatigue, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to a total disability evaluation based on 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to May 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

Service connection was granted for undiagnosed illness 
manifested by fatigue in September 1997, and a 10 percent 
evaluation was assigned.  The evaluation was increased to 40 
percent in March 1999.  As the 40 percent evaluation is less 
than the maximum available under the applicable diagnostic 
criteria, the veteran's claim remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The United States Court of Appeals for Veterans Claims has 
held that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  


REMAND

The veteran seeks an increased evaluation for his service-
connected fatigue due to undiagnosed illness and a total 
disability rating based on unemployability due to service-
connected disability.  

Regarding the claim of entitlement to a disability evaluation 
in excess of 40 percent for chronic fatigue syndrome, the 
Board first notes that, the veteran has disagreed with the 
initial rating of 10 percent that the RO assigned in the 
September 1997 rating decision.  He continued to disagree 
with the increased evaluation of 40 percent that was assigned 
by the RO in March 1999.  Consequently, the issue on appeal 
has been re-characterized in order to comply with Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Board notes that the veteran's service medical records 
are not in the file.  The RO has made several attempts to 
locate the records, apparently without success.  However, in 
a September 1997 VA Report of Contact, it was noted that the 
veteran reported that he had received a letter from VA 
informing him that his service medical records had been found 
in St. Louis.  Thereafter, it does not appear that the RO 
attempted to secure copies of these records for the file.  It 
is noted that where there are possible records in 
constructive or actual possession of the VA, such records 
should be obtained prior to final appellate review.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

In addition, in January 1998, the veteran's fiancée informed 
the RO concerning the veteran's symptoms and complaints.  She 
listed several of the problems that she observed concerning 
his health.  She contacted the RO in January 2000, referred 
to her previous correspondence, and reported that the 
veteran's condition had gotten worse.  The Board notes that 
the last VA examination for disability evaluation occurred in 
October 1998.  

The need to remand the chronic fatigue syndrome claim arises 
from the Board's finding that the most recent medical 
evidence in the files is insufficient for rating purposes 
because an allegation of increased disability since the last 
VA evaluation requires further development.   

The veteran has also alleged that he is unemployable because 
of his service-connected disorder.  An opinion concerning his 
employability is not in the record.  Such an opinion would be 
helpful in determining entitlement to the benefit sought. See 
Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 
Vet. App. 229 (1994).  

In view of the foregoing, all the above matters are 
regrettably remanded for the following action/development:



1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ask the veteran to 
identify all medical facilities from 
which he has received inpatient and 
outpatient medical treatment for chronic 
fatigue syndrome, as well as the dates of 
treatment.  Thereafter, the RO should 
obtain copies of any medical records not 
yet in the files.  In addition, the RO 
should attempt to locate the veteran's 
service medical records, utilizing all 
available sources, including requesting 
records from the NRPC in St. Louis, 
Missouri.  All records received should be 
associated with the claims file.  
.
3.  The RO should schedule the veteran 
for a complete examination by the 
appropriate specialist, to evaluate his 
service-connected fatigue.  The claims 
file and a copy of this remand must be 
reviewed by the examiner in conjunction 
with the examination, and it should be 
noted in the examination report that this 
has been accomplished.  A complete and 
thorough history must be taken, and the 
veteran's complaints should be outlined 
in full.  All indicated tests should be 
conducted.  The examiner should offer an 
opinion, based on the review of the 
medical evidence in the files and the 
objective medical data obtained at the 
time of the examination, as to whether 
the service-connected chronic fatigue 
syndrome currently is productive of 
debilitating fatigue, cognitive 
impairments, or a combination of other 
signs and symptoms which:

Are nearly constant and restrict routine 
daily activities to 50 to 75 percent of 
the pre-illness level; or which wax and 
wane, resulting in periods of 
incapacitation of at least four but less 
than six weeks total duration per year;

Are nearly constant and restrict routine 
daily activities to less than 50 percent 
of the pre-illness level; or which wax 
and wane, resulting in periods of 
incapacitation of at least six weeks 
total duration per year; or

Are nearly constant and so severe as to 
restrict routine daily activities almost 
completely and which may occasionally 
preclude self-care.



In offering the above opinion regarding 
severity of the condition, the examiner 
is to be advised that, for the purpose of 
evaluating this disability, the condition 
will be considered incapacitating only 
while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, Part 
4, Diagnostic Code 6354, Note (2000).  
The examiner should also offer an opinion 
concerning the employability of the 
veteran due to service-connected 
disability.  Disability caused by any 
nonservice-connected disorders is not to 
be considered in rendering this opinion.  
Additionally, the above examiner should 
be asked to explain in the report the 
rationale for all his or her opinions and 
conclusions.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

The RO should then readjudicate the 
issues on appeal.  The readjudication of 
the chronic fatigue syndrome claim should 
reflect the RO's consideration of the 
potential applicability of staged 
ratings, per the above- discussed holding 
in Fenderson, supra.   

If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



